PENTLARGE LAW GROUP,LLC
Robert J. Jurasek, Attorney
1400 West Benson Blvd., Suite 550
Anchorage, AK 99503-3690
Phone(907)276-1919
Fax:(907)276-8000
Email: riurasek@gci.net
AK Bar No.: 9111071



                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

VALERIE REEVES,

                      Plaintiff,
vs.



UNITED STATES OF AMERICA,
and ALASKA NATIVE MEDICAL
CENTER AUXILIARY,
INCORPORATION


                      Defendants.
                                              Case No.


                                        COMPLAINT


       COMES NOW the Plaintiff, VALERIE REEVES, by and through her attorneys,

PENTLARGE LAW GROUP,LLC, and for her Complaint against the Defendant, states

and alleges as follows:

       1.      ThatPlaintiffis a resident ofthe State ofAlaska and was at all times pertinent

hereto.


       2.      That upon information and belief. Defendant Alaska Native Medical Center,

is a licensed corporation within the state of Alaska and is doing business as a hospital and

medical facility property located at 4315 Diplomacy Drive Anchorage, Alaska 99508 and



            Case 3:21-cv-00014-HRH Document 1 Filed 01/28/21 Page 1 of 3
is believed to be deemed part ofthe Indian Health Services, U.S. Department ofHealth and

Human Services.


        3.      That upon information and belief, Defendant Alaska Native Medical Center

is licensed to do business by the state of Alaska and is the premises of the incident upon

which this suit is based.


        4.      That upon information and belief, Alaska Native Medical Center, is deemed

to be part of the Defendant United State of America and Defendant's Alaska Native

Medical Center's actions and inactions are imputed to the owner ofthe parking complex.

        5.      On or about February 16,2017, after exiting her vehicle on the second floor

of the parking garage near the skywalk, while walking towards the door. Plaintiff slipped

on ice jamming her right hip on the icy ground.

        6.      Plaintiffs accident and injuries were the direct and proximate result of

Defendant's negligence in not responsibly inspecting and maintaining the parking garage.

        7.      Defendants had a duty to properly maintain and to keep said parking garage

free of hazards. Defendants breached that duty by failing to properly maintain and/or

remove hazardous ice buildup from the premises.

        8.      Defendants had a duty to warn users of the unsafe conditions and/or

hazardous obstructions which could reasonably cause injury. The Defendants breached

that duty by failing to warn Plaintiff ofthe dangerous condition.

        9.      Defendants' failure to properly maintain walkways within its premises and

failure to warn of dangerous conditions and/or hazardous obstructions constitutes

negligence on the part ofthe Defendants.
COMPLAINT
Reeves v. USA, and Alaska Native Medical Center; Case No.:
Page 2 of3
          Case 3:21-cv-00014-HRH Document 1 Filed 01/28/21 Page 2 of 3
        10.     As a result of the above-referenced accident. Plaintiff suffered damages,

including but not limited to medical expenses, pain and suffering, loss of income, loss of

enjoyment of life, and other damages all in an amount in excess of $100,000.00 the exact

amount to be proven at trial.

        11.     Plaintiff fulfilled the jurisdictional requirement of filing an administrative

claim with the Indian Health Services and the United States Department of Health and

Human Services on April 19, 2019. More than 180 day have passed without a response

from Defendants.


         WHEREFORE, having stated her Complaint, Plaintiff prays for judgment against

the Defendants as follows:


        1.      Compensatory damages in an amount in excess of$100,000.00 the exact sum

to be proven at trial;

        2.      For pre-judgment and post-judgment interest at the maximum rate allowable

by law;

        3.      For Plaintiffs costs and attorneys' fees incurred in pursuing this action; and

        4.      For such other and further relief as the court may deem just and equitable.

        DATED at Anchorage, Alaska,this A^^ay of January, 2021.
                                                              PENTLARGE LAW GROUP,LLC
                                                              Attorneys for Plaintiff

                                                                                 ! y
                                                              Robert J. Juras<
                                                              Alaska Bar N(f. i^l 11071




COMPLAINT
Reeves v. USA, and Alaska Native Medical Center; Case No.:,
Page 3 of3
          Case 3:21-cv-00014-HRH Document 1 Filed 01/28/21 Page 3 of 3
